

116 HRES 1089 IH: Expressing the sense of the House of Representatives that the Nation should honor and recognize military families who have been disproportionately affected by the COVID–19 crisis.
U.S. House of Representatives
2020-08-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1089IN THE HOUSE OF REPRESENTATIVESAugust 18, 2020Mr. Vela submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONExpressing the sense of the House of Representatives that the Nation should honor and recognize military families who have been disproportionately affected by the COVID–19 crisis.Whereas families all over the world are making sacrifices resulting from the spread of COVID–19, but military families in particular are living in tremendous uncertainty;Whereas the families of members of the Armed Forces deployed around the world and working on the front lines of the virus face enormous challenges that are being exacerbated by the global pandemic;Whereas members of the Armed Forces who become infected may result in military families having to quarantine overseas;Whereas delayed and canceled permanent change of station moves, restrictions on travel, and stay-at-home orders are placing an exceptional amount of stress on military families as they face challenges including overextended leases, threatening loss of housing, and unexpected out-of-pocket expenses;Whereas spouses of members of the Armed Forces are facing job loss or may be unable to work because of the COVID–19 crisis, putting additional strain on family budgets;Whereas pandemic-related school closures can lead to food insecurity for military families;Whereas the closure of schools, the shift to distance learning, and limited access to care for younger children, including the closure of child development centers during the pandemic, place a major burden on families, particularly those where a parent is deployed;Whereas not all military families can afford the essential software, broadband access, and equipment required for online school;Whereas military personnel and their dependents dealing with mental and physical health issues have difficulty maintaining continuity of care throughout the pandemic;Whereas military dependents with special needs rely heavily on assistance from the Exceptional Family Member Program and other initiatives that may not be able to provide hands-on assistance due to restrictions to slow the spread of the virus;Whereas the COVID–19 crisis may result in fluctuations in deployment or reintegration schedules, adding further strain to an unpredictable time for military families; andWhereas communities and military leaders are working hard to support the families of members of the Armed Forces, including members of the reserve components, throughout this pandemic, the Nation owes a great debt of gratitude for their exceptional sacrifices: Now, therefore, be itThat it is the sense of the House of Representatives to honor the military families who have been disproportionately affected by the COVID–19 crisis.